Citation Nr: 0707110	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-39 481	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for degenerative disc 
disease with scoliosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran had active service from May 1983 to May 1986, 
with service thereafter in the U.S. Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. Jurisdiction over the appeal is now with the 
Atlanta, Georgia, VA RO.

When first before the Board in March 2006, the case was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that additional development is required in 
order to fulfill VA's statutory duty to assist the veteran in 
development of facts pertinent to the claim. 

In its prior remand, the Board requested that attempts be 
made to obtain private medical records from Dr. McDonald at 
Peachtree Orthopedic Clinic, and the Board went so far as to 
provide Dr. McDonald's address.  Since it appears that Dr. 
McDonald's records were never requested, attempts should be 
made to request and associate these records with the claims 
folder.  

Further, a November 2002 listing from the veteran's Family 
physicians reflects treatment on eleven occasions in 2000, 
eight occasions in 2001 and six in 2002. However, records for 
periods from January 2000 to May 2000, February 2001 to 
November 2001, and July 2002 to October 2002 have not been 
obtained.  Further, any treatment records for the period from 
November 2002 should be identified and requested. 

A Formal Finding on the Unavailability of Service Records 
dated in February 2005 is on file, which reflects that 
National Personnel Records Center (NPRC) advised VA it was 
unable to locate the veteran's complete medical records - as 
unavailable. No attempt has yet been made to contact the 
Department of the Navy to determine whether the veteran's 
medical records may have been retired elsewhere (than NPRC), 
or to reconstruct the service medical records, or to obtain 
medical records from alternate sources, and the Board 
believes such attempts should be made as the service medical 
records cannot be located, and the reason or reasons for the 
inability to locate service medical records is/are not known. 
See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (heightened obligation 
where records are presumed destroyed while in the possession 
of the government). 

Available service personnel records reflect VA Navy 
enlistment examination in December 1982 with service onboard 
the USS IOWA BB61, separation in 1986, and retention in the 
Naval Reserve to 1988 with records transfer in June 1988 to 
the Naval Reserve Personnel Center, New Orleans, LA.  The 
veteran has a diagnosis of scoliosis with chronic back pain, 
and has asserted a back condition in service, and thereafter. 
He should be afforded the opportunity to provide any 
additional information, such as approximate dates of in-
service sick calls on board ship, etc., or other treatment 
information which might assist in obtaining medical records 
to support his (and his spouse's) assertions of a chronic 
back condition in service. Navy Medical Officer of the Day or 
Sick Call Logs for the identified unit, location, and 
relevant time-frame of any back condition should be 
requested, or, if appropriate, NPRC should be asked to search 
for separately filed inpatient care or clinical records for a 
specific Naval hospital if the appellant identifies any such 
treatment in service. 

In light of the above, further compliance with the March 2006 
remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998). Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  

Finally, to the extent that the recently decided case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
expanded VA's duties to notify and assist, the veteran should 
be afforded appropriate notice in compliance therewith.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), for 
the claim. 

2.  After obtaining the necessary 
authorization, obtain and associate with 
the claims folder all records of 
treatment the veteran received from Dr. 
McDonald, 2001 Peachtree Rd. NE, Suite 
705, Atlanta, GA 30309.  Confirm with the 
veteran that this is the correct address 
for Dr. McDonald.  

3.  After obtaining the necessary 
authorization, obtain and associate with 
the claims folder all records of 
treatment from Atlanta Family Physicians 
dating from September 1999 to the 
present.  

4.  Contact the Department of the Navy to 
obtain information in determining whether 
the veteran's records might have been 
retired somewhere other than NPRC.

5.  The veteran should be advised that to 
reconstruct the service medical records, 
clinical evidence of disability proximate 
to his service would be particularly 
relevant, and that VA cannot assist him 
to obtain medical evidence unless he 
identifies the private and VA providers 
who treated him, or alternative sources, 
such as employment medical records, 
reports of any post-separation medical 
examinations for education, insurance, or 
employment purposes, statements of lay 
observations of fellow employees, 
neighbors, and the like, which might 
describe his medical problems immediately 
following his service.  He should also be 
advised that a medical opinion relating a 
claimed disorder to a specific occurrence 
in service would assist him in 
substantiating his claims.

6.  The veteran should be afforded the 
opportunity to complete Forms NA 13055, 
Request for Information Needed to 
Reconstruct Medical Data, and NA Form 
13075 Questionnaire about Military 
Service. He should identify, to the 
extent possible, approximate dates he 
went on sick call, or any dates of 
hospitalization in service for back 
condition.

	If completed, the forms should be 
submitted for processing to the 
appropriate federal agencies.  If no 
additional service records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.  If 
the veteran provides sufficient 
information, search for separately filed 
inpatient care records for a specific 
Naval hospital if the appellant alleges 
such treatment. 

7.  To help avoid future remand, ensure 
that all requested notification and 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 268.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


